DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 1, lines 10 and 11, the language “when moved away therefrom” is indefinite.  It is not clear if the movement refers to movement away from the pinion axis or movement away from the inner surface of the pipe element.  Examiner suggests amending “therefrom” to --said pinion axis-- since it appears from Figs 2 and 3 that the die segments (76) move away from the pinion axis (16) to engage the inner pipe surface as the draw bar end (82) is moved away from opening (34).
In claim 1, the preamble sets forth that apparatus is for forming a circumferential groove in a pipe element.  In claim 1, lines 8 and 9 set forth that each die segment has a die face engageable with an inner surface of the pipe element but in claim 1, lines 20-23, it is not clear that the cam bodies are configured to form grooves in the pipe element since it is not set forth in the claim that the cam body surfaces contact an outer surface of the pipe element as described in the specification (page 18, lines 21-23).  Therefore the claim is indefinite because it is not clear how circumferential grooving occurs.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art to Dole (10,525,517) teaches a rotatable pinion gear (48) which meshes with a plurality of gears (20,22,24) having cam bodies (70,72,74) with a region (82) of increasing radius (82a) and a discontinuity (86) mounted on the respective gears (20,22,24), the cam bodies are engaged with an outer surface of a pipe element (136) to form grooving on the pipe.  Dole does not disclose a carriage which rotates the gears about a pinion which is fixed against rotation and cooperating with an expanding die which is concentric with the pinion axis to form a groove in a pipe element as claimed in claim 1.
The prior art to Grotnes (5,950,472) teaches dies segments (64,66,68) which are expanded away from a central axis of a die head (44,46) toward an inner surface of a pipe element (28) by a draw bar (98) moved by an actuator (60,62), the draw bar having a head (100) with an inclined cam surface (102) to expand the die segments which cooperate with rollers (130,140) engaging an outer surface of the pipe element to form grooves in the pipe element.  Grotnes does not disclose a pinion fixed against rotation and meshing with a plurality of gears mounted on a carriage carrying cam bodies as claimed in claim 1. 
Claims 2-37 would be allowable as they depend from allowable claim 1.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725